         Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  WESTERN DIVISION



 JEREMY HOLLINS,
                         Plaintiff,
                                                           CIVIL ACTION NO.
 v.

 THE CITY OF WEST SPRINGFIELD, THOMAS
 SUDNICK, JOSEPH WOLOWICZ, JOSEPH
 CASEY, NATHAN O’BRIEN, ADAM
 POLASTRY, RONALD CAMPURCIANI, and
 JOHN/JANE DOES (current or former employees of
 the City of West Springfield),
                       Defendants.




                               COMPLAINT AND JURY DEMAND

       NOW COMES the Plaintiff, Jeremy Hollins, by and through undersigned counsel, and

for his Complaint against the City of West Springfield and various police officers employed by

the City, states as follows:

                                            PARTIES

 1.    Plaintiff Jeremy Hollins is a natural person and resident of Massachusetts at all times

       relevant to the complaint.

 2.    Defendant City of West Springfield (“West Springfield” or the “City”) is a municipal

       corporation of the Commonwealth of Massachusetts and a “public employer,” as defined

       by the Massachusetts Tort Claims Act, Mass. Gen. Laws ch. 258, § 1 et seq.

 3.    Defendant Thomas Sudnick (“Sudnick” or “Officer Sudnick”) is a natural person who, at

       all times relevant to this complaint, was employed as a police officer by the West



                                                1
      Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 2 of 16




     Springfield Police Department (“WSPD”). Defendant Sudnick was on-duty the night of

     the incident described below and acting in his official capacity as a police officer. At all

     times material to this complaint, Defendant Sudnick was acting under color of law and

     within the scope of his employment. He is being sued in his individual capacity.

4.   Defendant Joseph Wolowicz (“Wolowicz” or “Officer Wolowicz”) is a natural person

     who, at all times relevant to this complaint, was employed as a police officer by the

     WSPD. Officer Wolowicz was on-duty the night of the incident described below and

     acting in his official capacity as a police officer. At all times material to this complaint,

     Defendant Wolowicz was acting under color of law and within the scope of his

     employment. He is being sued in his individual capacity.

5.   Defendant Joseph Casey (“Casey” or “Officer Casey”) is a natural person who, at all

     times relevant to this complaint, was employed as a police officer by the. Officer Casey

     was on-duty the night of the incident described below and acting in his official capacity

     as a police officer. At all times material to this complaint, Defendant Casey was acting

     under color of law and within the scope of his employment. He is being sued in his

     individual capacity.

6.   Defendant Nathan O’Brien (“O’Brien” or “Officer O’Brien”) is a natural person who, at

     all times relevant to this complaint, was employed as a police officer by the WSPD.

     Officer O’Brien was on-duty the night of the incident described below and acting in his

     official capacity as a police officer. At all times material to this complaint, Defendant

     O’Brien was acting under color of law and within the scope of his employment. He is

     being sued in his individual capacity.




                                               2
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 3 of 16




7.    Defendant Adam Polastry (“Polastry” or “Sergeant Polastry”) is a natural person who, at

      all times relevant to this complaint, was employed as a Sergeant by the WSPD. Sergeant

      Polastry was on-duty the night of the incident described below and acting in his official

      capacity as a police officer. At all times material to this complaint, Defendant Polastry

      was acting under color of law and within the scope of his employment. He is being sued

      in his individual capacity.

8.    Defendant Ronald Campurciani (“Campurciani” or “Chief Campurciani”) is a natural

      person who, at all times relevant to this complaint was employed and served as the Chief

      of Police for the WSPD at all times relevant to this complaint. At all material times to this

      complaint, Defendant Campurciani was acting under color of law and within the scope of

      his employment. He is being sued in his individual capacity.

9.    At all times referred to in this complaint, the individual Defendants were acting as

      employees, agents, or servants of Defendant the City.

10.   Defendants John/Jane Does are natural persons who, at all times relevant to this

      complaint, were employed as police officers in the West Springfield Police Department.

      Defendants John/Jane Does were on-duty the night of the incident described below and

      acting in their official capacities as police officers. At all material times to this complaint,

      Defendants John/Jane Does were acting under color of law and within the scope of their

      employment. They are being sued in their individual capacities.

11.   At all times referred to in this complaint, the individual Defendants were acting under

      color of state law.

12.   At all times referred to in this complaint, the individual Defendants were engaged in a

      joint venture.



                                                 3
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 4 of 16




13.   At all times referred to in this complaint, the individual Defendants were acting in

      concert in their conduct and communications concerning Mr. Hollins.

                                   JURISDICTION AND VENUE

14.   This court has jurisdiction over this action pursuant to 42 U.S.C. § 1983, which confers

      on the district court jurisdiction over all civil actions arising from violations of rights

      guaranteed by, inter alia, the Fourth, Fifth and Fourteenth Amendments to the United

      States Constitution.

15.   This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

      and 1343, which confer on the district court jurisdiction over all civil actions arising

      under the Constitution, laws, and treaties of the United States.

16.   This court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

      Plaintiff’s state law claims.

17.   Venue is proper pursuant to 28 U.S.C. § 1391(b), as the events giving rise to this action

      occurred in this district.

                                   FACTUAL ALLEGATIONS

18.   In the early morning hours of April 23, 2017, Mr. Hollins was driving his late-model

      Lexus sedan on Memorial Avenue in West Springfield, Massachusetts.

19.   At divers times on the same date, Mr. Hollins’ vehicle was being followed or pursued by

      West Springfield Police Officers, including but not limited to Defendants Sudnick,

      Wolowicz, Casey, and O’Brien.

20.   Mr. Hollins drove to visit a friend who resided in the Wentworth Estates Condominiums

      in West Springfield, Massachusetts.




                                                 4
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 5 of 16




21.   Upon arriving at the Wentworth Estates Condominiums, Mr. Hollins parked his vehicle

      along the side of Cold Spring Avenue near his friend’s condominium.

22.   After Mr. Hollins parked his vehicle, a WSPD officer pulled up near his vehicle, exited

      his cruiser with his firearm drawn and approached Mr. Hollins’ vehicle while shining his

      cruiser’s overhead lights onto Mr. Hollins’ vehicle and simultaneously shining his

      flashlight on Mr. Hollins as he was seated in the driver’s seat.

23.   In fear for his safety, Mr. Hollins backed his vehicle away from the direction the officer

      was approaching, down the street to a corner of Cold Spring Avenue.

24.   As Mr. Hollins was backing his vehicle around a corner of Cold Spring Avenue and away

      from the officer, Defendant O’Brien purposefully crashed his cruiser into Mr. Hollins’

      vehicle.

25.   Once Mr. Hollins’ vehicle came to a stop after the collision, multiple police officers,

      including but not limited to Defendants Sudnick, Wolowicz, Casey, O’Brien, and

      John/Jane Does, positioned their cruisers so as to block Mr. Hollins’ vehicle, and they

      drew their service firearms and approached Mr. Hollins’ vehicle.

26.   While Mr. Hollins’ vehicle was stopped, one or more officers fired at Mr. Hollins and his

      vehicle. Feeling his life and freedom threatened by the conduct of multiple police

      officers and by the position of multiple cruisers, Mr. Hollins attempted to drive away as

      several officers continued to fire their guns at him while he was unarmed.

27.   After the initial encounter during which police officers fired their service firearms at Mr.

      Hollins multiple times, Defendant Polastry exchanged his firearm with Defendant

      Sudnick’s.




                                                5
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 6 of 16




28.   When the police officers and cruisers were no longer in his sight, Mr. Hollins parked his

      vehicle several streets away from the encounter with the WSPD officers.

29.   Knowing the police were in pursuit and still fearing for his life because he had been shot

      at and his vehicle had been struck by bullets and cruisers multiple times, Mr. Hollins

      exited his vehicle and ran, unarmed, from the vehicle and from the pursuit by police

      officers.

30.   Mr. Hollins ran to his friend’s condominium within the Wentworth Estates complex. His

      friend was not home, so Mr. Hollins hid in a nearby stairwell, still fearing for his life.

31.   WSPD officers, including but not limited to Defendant Sudnick, combed the area and

      tracked Mr. Hollins down in a stairwell area near his friend’s condominium and opened

      fire on him. Injured from the gunshot wound and unarmed, Mr. Hollins fled the stairwell

      area, believing he was about to be killed.

32.   As Mr. Hollins ran away from the officers, the officers and others continued to fire their

      guns at him. After running a short distance, Mr. Hollins stopped, as he realized he was

      surrounded, raised both his arms with the front of his body facing a shed within the

      condominium complex; then acting like a posse from a wild west scene, multiple WSPD

      officers, including but not limited to Defendants Sudnick, Wolowicz, Casey, O’Brien,

      and John/Jane Does, opened fired and shot Mr. Hollins twice while he was stopped,

      surrendering with both his arms raised, unarmed, and posing no threat to anyone.

33.   After Mr. Hollins had suffered multiple gunshot wounds, WSPD officers, including but

      not limited to Defendants, Sudnick, Wolowicz, Casey, and John/Jane Does, tackled him

      to the ground, flipped him onto his stomach, handcuffed him, and dragged him away

      from the shed area toward a parking lot area.



                                                6
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 7 of 16




34.   At all times relevant to the complaint, Mr. Hollins was unarmed, and he was not holding

      or carrying any object in his hands that reasonable police officers would perceive as a

      firearm or other dangerous weapon.

35.   The police observed that Mr. Hollins had sustained multiple gunshot wounds and was

      bleeding profusely from multiple areas.

36.   Mr. Hollins was transported to Baystate Medical Center, where he received treatment for

      his injuries caused by the multiple gunshot wounds and other injuries.

37.   At no time relevant to this complaint did Mr. Hollins handle, brandish, or wield a firearm.

38.   At no time relevant to the complaint did Mr. Hollins have a firearm in his possession, nor

      did he carry any other type of object that a reasonable police officer would perceive to be

      a weapon.

39.   The Massachusetts State Police recovered some thirty (30) bullet casings that had been

      discharged by WSPD officers for the purpose of shooting Mr. Hollins.

40.   Among the casings recovered were those matching the firearms carried or used by

      Defendants Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does.

      COUNT I – Violations of 42 U.S.C. § 1983 and Mass. Gen. Laws ch. 12, § 11H
                                Use of Excessive Force
        (Defendants Sudnick, Wolowicz, Casey, O’Brien, and John/Jane Does)

41.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1 – 40.

42.   At all times relevant to the Complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      Polastry, and John/Jane Does were acting under color of state law in in their capacity as

      WSPD officers.

43.   At all times relevant to the Complaint, Mr. Hollins had a clearly established

      constitutional rights under the United States Constitution and various amendments, and



                                                7
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 8 of 16




      under the Massachusetts Declaration of Rights, to be secure in his person from the use of

      excessive force.

44.   Any reasonable police officer knew or should have known that the use of deadly force

      against an unarmed, fleeing suspect is excessive.

45.   The force used by the Defendants was likely to lead to severe injuries and death, and it

      did in fact lead to severe, unjustified injuries: multiple life-threatening gunshot wounds.

46.   As a direct and proximate result of the Defendants’ use of excessive and deadly force,

      Mr. Hollins has suffered and will continue to suffer severe pain of body and anguish of

      mind, has suffered and will continue to suffer lost earnings and earning capacity, has

      incurred and will continue to incur medical bills for reasonable and necessary medical

      treatment, has suffered a disruption in his daily activities and a diminished quality of life,

      and has suffered and will continue to suffer scarring, disfigurement, loss of function,

      disability, impairment, and other damages.

                       COUNT II- VIOLATION OF 42 U.S.C. § 1983
                    (Chief Campurciani, Sergeant Polastry, and The City)

47.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-46.

48.   At all times relevant to the complaint, Defendant Campurciani was acting under color of

      state law in his capacity as WSPD Chief of Police and as a supervisor of the other

      individual Defendants.

49.   At all times relevant to the complaint, Defendant Sergeant Polastry was acting under

      color of state law in his capacity as a WSPD Sergeant and as a supervisor of the

      individual Defendants.

50.   Defendants Chief Campurciani, Sergeant Polastry, and the City were responsible for

      implementing reasonable standards, policies, and procedures for hiring police officers

                                                8
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 9 of 16




      qualified to serve; reasonable standards, policies, and procedures regarding the training

      and supervision of the City’s police officers; reasonable standards, policies, and

      procedures regarding traffic stops and arrests; and reasonable standards, policies, and

      procedures regarding the use of force and the degree of force considered reasonable.

51.   Defendants Chief Campurciani, Sergeant Polastry, and the City violated the constitutional

      and civil rights of Mr. Hollins and violated the provisions of 42 U.S.C. § 1983, by failing

      to establish and implement reasonable standards, policies and procedures for hiring police

      officers qualified to serve; reasonable standards, policies, and procedures regarding the

      training and supervision of the City’s police officers; reasonable standards, policies, and

      procedures regarding traffic stops and arrests; and reasonable standards, policies, and

      procedures regarding the use of force and the degree of force considered reasonable.

52.   Defendants Chief Campurciani, Sergeant Polastry, and the City were responsible for

      providing adequate training and supervision to City employees, including Defendants

      Casey, Wolowicz, Sudnick, and O’Brien, concerning their treatment of persons such as

      Mr. Hollins.

53.   Defendants Chief Campurciani, Sergeant Polastry, and the City were deliberately

      indifferent to Mr. Hollins’ constitutional and civil rights, by providing inadequate

      training, failing to provide adequate or any supervision, and failing to implement policies

      and procedures to protect Mr. Hollins’ safety and his constitutional and civil rights.

54.   By their action and inaction, these Defendants demonstrated callous indifference to the

      constitutional and civil rights of Mr. Hollins.




                                                9
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 10 of 16




55.   By not properly training and/or supervising City employees, including the individual

      Defendants, Chief Campurciani, Sergeant Polastry, and the City violated Mr. Hollins’

      constitutional and civil rights.

56.   The shooting and arrest of Mr. Hollins and the use of otherwise excessive force against

      Mr. Hollins, all in violation of Mr. Hollins’ constitutional and civil rights, resulted

      directly and proximately from the conduct or inaction of Defendants Chief Campurciani

      and the City.

57.   As a direct and proximate result of the wrongful conduct of Defendants Chief

      Campurciani and the City, Mr. Hollins has suffered and will continue to suffer severe

      pain of body and anguish of mind, has suffered and will continue to suffer lost earnings

      and earning capacity, has incurred and will continue to incur medical bills for reasonable

      and necessary medical treatment, has suffered a disruption in his daily activities and a

      diminished quality of life, and has suffered and will continue to suffer scarring,

      disfigurement, loss of function, disability, impairment, and other damages.

             COUNT III – Violation of Mass. Gen. Laws ch. 12, §§ 11H and 11I
            (Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does)

58.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-57.

59.   At all times relevant to the Complaint, Mr. Hollins had a clearly established

      constitutional right, pursuant to the Fourth and Fourteenth Amendments of the United

      States Constitution, and to the Massachusetts Declaration of Rights, to be free from

      unreasonable use of force.

60.   Any reasonable police officer knew or should have known of these rights at the time of

      the complained of conduct, as they were clearly established at that time.




                                                10
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 11 of 16




61.   At all times relevant to the Complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      and John/Jane Does were acting under color of state law in their capacities as police

      officers, and their acts were conducted within their official duties and employment.

62.   At all times relevant to the Complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      Polastry, and John/Jane Does, were acting pursuant to municipal custom, policy,

      decision, ordinance, habit, usage, or practice.

63.   Defendants Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does, by

      threats, intimidation, or coercion, interfered with Mr. Hollins’ exercise and enjoyment of

      his rights secured by the Constitution or laws of the United States and of the

      Commonwealth of Massachusetts.

64.   As a direct and proximate result of the conduct of Defendants Sudnick, Wolowicz, Casey,

      O’Brien, Polastry, and John/Jane Does, Mr. Hollins has suffered and will continue to

      suffer severe pain of body and anguish of mind, has suffered and will continue to suffer

      lost earnings and earning capacity, has incurred and will continue to incur medical bills

      for reasonable and necessary medical treatment, suffered a disruption in his daily

      activities and a diminished quality of life, and has suffered and will continue to suffer

      scarring, disfigurement, loss of function, disability, impairment, and other damages.

           COUNT IV – Violation of Mass. Gen. Laws ch. 12, §§ 11H and 11I
        (Chief Campurciani, Sergeant Polastry, and The City of West Springfield)

65.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-64.

66.   At all times relevant to the complaint, Mr. Hollins had a clearly established constitutional

      right, pursuant to the Fourth and Fourteenth Amendments of the United States

      Constitution and to the Massachusetts Declaration of Rights, to be free from

      unreasonable use of force.

                                               11
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 12 of 16




67.   Any reasonable police officer knew or should have known of these rights at the time of

      the complained of conduct, as they were clearly established at that time.

68.   At all times relevant to the complaint, Defendants Chief Campurciani, Sergeant Polastry,

      and the City were acting under color of state law.

69.   At all times relevant to the complaint, Defendants Chief Campurciani, Sergeant Polastry

      and the City established, implemented and followed municipal customs, policies,

      procedure, practices, decisions, ordinances, habits, and usage concerning the hiring,

      training and supervision of the City’s police officers; concerning the methods by which

      traffic stops and arrests should be effectuated; and concerning when and the degree to

      which force may be used.

70.   Defendants Chief Campurciani, Sergeant Polastry, and the City owed a duty to Mr.

      Hollins to implement reasonable standards, policies, and procedures for hiring police

      officers qualified to serve; reasonable standards, policies, and procedures regarding the

      training and supervision of the City’s police officers; reasonable standards, policies, and

      procedures regarding traffic stops and arrests; and reasonable standards, policies, and

      procedures regarding the use of force and the degree of force considered reasonable.

71.   As a direct and proximate result of the conduct of Defendants Chief Campurciani,

      Sergeant Polastry, and the City, Mr. Hollins suffered severe bodily injury, including but

      not limited injuries from being struck by three bullets, one in each shoulder and one in his

      left thigh, and a fractured left femur caused by a gunshot.

72.   As a further direct and proximate result of the conduct of Defendants Chief Campurciani,

      Sergeant Polastry, and the City, Mr. Hollins has suffered physical and emotional injuries,

      and other damages and losses described herein, entitling him to compensatory damages,



                                               12
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 13 of 16




      economic damages, medical expenses, lost wages, lost future income, special damages,

      punitive damages, and attorneys’ fees and costs in amounts to be determined at trial.

                           COUNT V – Assault and Battery
            (Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does)

73.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-72.

74.   Without legal justification or excuse, bullets from firearms possessed or discharged by

      Defendants Sudnick, Wolowicz, Casey, Polastry, or John/Jane Does struck Mr. Hollins.

75.   Without legal justification or excuse Defendant O’Brien intentionally or negligently

      crashed her cruiser into Mr. Hollins’ vehicle.

76.   Without legal justification or excuse, after Mr. Hollins suffered multiple gunshot wounds,

      WSPD officers tackled him to the ground, flipped him onto his stomach, handcuffed him,

      and dragged him on the ground.

77.   To the extent the individual Defendants were justified in assaulting or coming into

      contact with Mr. Hollins, the degree of force used was excessive, unjustified, and

      unreasonable.

78.   Mr. Hollins did not consent to being assaulted or coming into contact with the individual

      Defendants.

79.   As a direct and proximate result of the wrongful conduct of Defendants Sudnick,

      Wolowicz, Casey, O’Brien, Polastry and John/Jane Does, Mr. Hollins has suffered and

      will continue to suffer severe pain of body and anguish of mind, has suffered and will

      continue to suffer lost earnings and earning capacity, has incurred and will continue to

      incur medical bills for reasonable and necessary medical treatment, lost his privilege to

      operate a motor vehicle, suffered a disruption in his daily activities and a diminished




                                               13
       Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 14 of 16




      quality of life, and has suffered and will continue to suffer scarring, disfigurement, loss of

      function, disability, impairment, and other damages.

                         COUNT VII– Massachusetts Tort Claims Act
                            Mass. Gen. Laws ch. 258, §§ 2 and 4
                              (The City of West Springfield)

80.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-79.

81.   At all times relevant to the complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      Polastry, and John/Jane Does were acting in the course and scope of their employment as

      police officers for the City.

82.   At all times relevant to the complaint, Defendants Sudnick, Wolowicz, Casey, O’Brien,

      Polastry, and John/Jane Does owed a duty to Mr. Hollins to insure he was not harmed or

      injured while being taken into custody and while he was in custody.

83.   Defendants Sudnick, Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does breached

      their duties of care to Mr. Hollins by using excessive force that resulted in severe injuries

      to Mr. Hollins.

84.   As a direct and proximate result of the breaches of duties of care by Defendants Sudnick,

      Wolowicz, Casey, O’Brien, Polastry, and John/Jane Does, for which the City is legally

      responsible or liable, Mr. Hollins suffered substantial physical and emotional injuries,

      and other damages and losses as described herein, entitling him to compensatory

      damages, economic damages, medical expenses, lost wages, lost future income, and

      punitive and other damages in amounts to be determined at trial.

85.   On December 28, 2018, Mr. Hollins’ counsel served the Defendants with a presentment

      letter pursuant to the Massachusetts Tort Claims Act, Mass. Gen. Laws ch. 258, § 4, by

      and through the West Springfield Chief of Police and the West Springfield Mayor.



                                               14
        Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 15 of 16




 86.   The City, the Mayor, and the Chief of Police acknowledged receipt of the presentment

       letter through their insurer, MIIA Member Services.

          COUNT IX – Intentional and/or Negligent Infliction of Emotional Distress
          (Sudnick, Wolowicz, Casey, O’Brien, Polastry, John/Jane Does, the City)

 87.   Mr. Hollins repeats and incorporates herein the allegations in paragraphs 1-86.

 88.   At all times relevant to the complaint, the individual Defendants intentionally or

       negligently caused Mr. Hollins severe emotional distress by their actions.

 89.   The conduct by the individual Defendants, for which the City is legally responsible or

       liable, was extreme, outrageous, beyond the bounds of decency, and likely to result in

       severe emotional distress to Mr. Hollins, which Mr. Hollins did in fact suffer.

 90.   As a direct and proximate result of the conduct of the individual Defendants, for which

       the City is legally responsible or liable, Mr. Hollins suffered great pain of mind and body

       and was otherwise damaged.

       WHEREFORE, Mr. Hollins requests that this Court enter judgment in his favor and

against the Defendants, jointly and severally, on all counts of this Complaint and award him:

       A. compensatory damages;

       B. punitive damages;

       C. interest and costs;

       D. attorneys’ fees; and

       E. such other relief this Court deems just and proper.




                                               15
      Case 3:20-cv-10628-MGM Document 1 Filed 03/27/20 Page 16 of 16




                               DEMAND FOR JURY TRIAL

     Mr. Hollins hereby demands a trial by jury on all issues so triable.



                                           Respectfully submitted,
                                           The Plaintiff, Jeremy Hollins,
                                           By and through his attorneys,

Dated: March 26, 2020
                                           /s/ Michael J. Grace
                                           Raipher D. Pellegrino
                                           BBO # 560614
                                           E-mail: rdp@raipher.com
                                           265 State Street
                                           Springfield, MA 01103
                                           Michael J. Grace
                                           BBO # 205875
                                           E-mail: mjg@raipher.com
                                           Raipher, P.C.
                                           100 Cambridge Street, 14th Floor
                                           Boston, MA 02114
                                           Tel. No.: (617) 904-7778
                                           Fax. No.: (857) 214-4801




                                              16
